Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received May 18, 2022:
Claims 1, 8, 12 have been amended, claim 2 has been cancelled. Therefore Claims 1 & 3-13 are pending in this office action.
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 18, 2022.


Claim Rejections - 35 USC § 102



Claim(s) 1, 3 & 13 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al. (US 2018/0040932).

With respect to claim 1, Lee et al. discloses a battery module, comprising: 
a plurality of secondary battery cells 100;
 5a cell accommodating unit equipped with at least one of the secondary battery cells 100 in a procumbent state; [Figure 1]

a cover unit 400 coupled to the cell accommodating unit and covering an opening of the cell accommodating unit accommodating the secondary battery cells; [Figure 8] and 

10a thermally-conductive material (heat sink unit) provided in the cell accommodating unit and the cover unit 400 and in contact with a bottom portion and a top portion of the secondary battery cells 100 to release heat generated by the secondary battery cells 100 externally,   [0064-0067; 0084; 0094; Figure 1]


15 wherein the cell accommodating unit comprises: 

a lower plate member 300 in which secondary battery cells is seated and in contact with a side surface portion of a lowermost secondary battery cell; [0091; Figure 7]

20an upper plate member 300 disposed to face the lower plate member 300; [0091; Figure 7] and
 a middle plate member 200 coupled to connect the lower plate member 300 and the upper plate member 300 and in contact with the bottom portion of the secondary battery cells,  [Figure 1; Figure 2; Figure 7; 0091-0099]
and wherein the middle plate member 200 is placed away from an edge of the upper plate member 300 and fixes the upper plate member 300 and the lower plate member 300, and at least one side of the middle plate 200 contacts to the bottom portion of the secondary battery cells. [Figure 7]


    PNG
    media_image1.png
    517
    628
    media_image1.png
    Greyscale
 With respect to claim 3, Lee et al. discloses wherein the thermally-conductive material (heat sink unit)  comprises a center heat sink provided in the middle plate  member 300 and 23releasing heat generated by the bottom portion of the secondary battery cells externally.  [0064-0067; Figures 4-9] 


    PNG
    media_image2.png
    384
    653
    media_image2.png
    Greyscale


10 With respect to claim 13, Lee et al. discloses wherein the cell-seating unit is disposed by stacking a pouch-type secondary battery cells sealed around the rim of the pouch exterior “S” (three-surface-sealing) and accommodating an electrode assembly 110. [Figure 3; 0050-0060]

Claim Rejections - 35 USC § 103

Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0040932) as applied to claim 3 above in further view of Gunther WO 2018/024483 (See US 2019/0252741).

With respect to claim 4, Lee et al. discloses wherein the heat sink unit 5comprises a side heat sink provided in a side of the cell accommodating unit facing the middle plate member and releasing heat generated by the top portion of the secondary battery cells externally.  [0064-0067; Figures 4-9] 

    PNG
    media_image2.png
    384
    653
    media_image2.png
    Greyscale


Lee et al. does not disclose the side heat sink provided in a side cover member of the cell accommodating unit

Gunther discloses a battery module 1, comprising: a plurality of secondary battery cells 2 ; 5a cell accommodating unit equipped with at least one of the secondary battery cells in a procumbent state [Figure 1; Figure 4]; and 10a heat sink unit 6/3/4/4.1 provided in the cell accommodating unit and a cover unit 15/11/12 and in contact with a bottom portion and a top portion of the secondary battery cells to release heat generated by the secondary battery cells externally, [Figure 1; Figure 4; 0030-0037] wherein the heat sink unit  6/3/4/4.1 5comprises a side heat sink 4/4.1 provided in a side cover member 12 of the cell accommodating unit facing a middle plate member 3 and releasing heat generated by the top portion of the secondary battery cells externally.  [Figure 1; Figure 4; 0030-0037]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side heat sink provided in a side cover member of the cell accommodating unit, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

10 With respect to claim 5, Lee et al. does not disclose wherein the heat sink unit comprises a cooling pin member disposed between the secondary battery cells neighboring each other and has one end portion extended to be close to the middle plate member and the other end portion in contact with the side cover member.  

Gunther discloses wherein the heat sink unit 6/3/4/4.1 comprises a cooling pin member 5 disposed between the secondary battery cells neighboring each other and has one end portion extended to be close to the middle plate member 3 and the other end portion in contact with the side cover member 12.  [Figure 1; Figure 4; 0030-0037]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a cooling pin member disposed between the secondary battery cells neighboring each other and has one end portion extended to be close to the middle plate member and the other end portion in contact with the side cover member, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

With respect to claim 6, Lee et al. does not disclose wherein the cooling pin member includes a contact plate on the other end portion, enlarging a contact surface area with the side cover member.  

Gunther discloses wherein the cooling pin member 5 includes a contact plate on the other end portion, enlarging a contact surface area with the side cover member 12.  [Figure 1; Figure 4; 0030-0037]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a cooling pin member, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

20 With respect to claim 7, Lee et al. discloses wherein the heat sink unit comprises a thermally conductive member [0014] disposed between the bottom portion of the secondary battery cells 100 and the middle plate member disposed with the center heat sink 300, and between the top portion of the secondary battery cells 100 and a side and forming a heat transfer path and forming a heat transfer path.  

Lee et al. does not disclose wherein the heat sink unit comprises a thermally conductive member disposed between the top portion of the secondary battery cells and the side cover member disposed with 25the side heat sink. 

Gunther discloses wherein the heat sink unit 6/3/4/4.1 comprises a thermally conductive member disposed between the bottom portion of the secondary battery cells and the middle plate member disposed with the center heat sink, and between the top portion of the secondary battery cells and the side cover member disposed with 25the side heat sink, and forming a heat transfer path and forming a heat transfer path.  [0031; Figure 1; Figure 4; 0030-0037]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a heat sink, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

With respect to claim 8, Lee et al. discloses wherein a sealing portion is formed to protrude from the top portion of the secondary battery cells [0013] and the sealing portion is folded to one side of the top portion of the secondary battery cells [Figure 7], and wherein the cartridge made of a thermally conductive member is formed in the top portion of the secondary battery cells where the sealing portion is not located. [0013-0014; 0017; 0054; Figure 6; Figure 7]

With respect to claim 9, Lee et al. discloses wherein the thermally conductive member has a portion in contact with the bottom portion 10of the secondary battery cells 100, formed to have a shape corresponding to a shape of the bottom portion of the secondary battery cells 100 to support the secondary battery cells.  [Figure 7]

10 With respect to claim 10, Lee et al. discloses wherein the thermally conductive member is formed of at least one of silicon, polyurethane and an epoxy material such that the secondary battery cells are bonded thereto.  [0070]


With respect to claim 11, Lee et al. does not disclose wherein the side heat sink 20is provided to extend to a support tap of the side cover member formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells disposed to be stacked on the cell accommodating unit are supported.  

Gunther discloses wherein the side heat sink 4/4.1 20is provided to extend to a support tap of the side cover member 12/13 formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells disposed to be stacked on the cell accommodating unit are supported.   [Figure 1; Figure 4; 0030-0037; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat sink of Lee et al. to include a heat sink, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]


25 With respect to claim 12, Lee et al. discloses wherein a sealing portion is formed to protrude from the top portion of the secondary battery cells [0013] and the sealing portion is folded to one side of the top portion of the secondary battery cells. [0013-0014; 0017; 0054; Figure 6; Figure 7]
Lee et al. does not disclose  wherein the support tap is formed in the top portion of the secondary battery cells where the sealing portion is not located.

Gunther discloses wherein the support tap is formed to have a shape corresponding to the remaining region of the top portion of the secondary battery cells neighboring a region 25in which the sealing portion of the secondary battery cells formed to protrude from the top portion of the secondary battery cells is folded.  [Figure 1; Figure 4; 0030-0037; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a support tap, as disclosed in Gunther, in order to allow for improved cooling efficiency and a more uniform temperature control of the battery modules. [0011]

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 



Applicant Argues
Thus, Lee is characterized in that the cartridge 200 surrounding the secondary battery transfers the heat, but Lee does not disclose the middle plate member which is placed away from an edge of the upper plate member. In addition, at least one side of the middle plate member can be in contact with the bottom portion of the battery cells, so that heat generated by battery cells can be released. 
Therefore, the battery module of Lee and the battery module of amended claim 1 are different structurally and in their respective functionality or intended effects. Thus, Lee cannot anticipate or render claim 1 obvious. 

Examiner respectfully disagrees

Lee does disclose the middle plate member being placed away from an edge of the upper plate member and wherein, at least one side of the middle plate member can be in contact with the bottom portion of the battery cells, so that heat generated by battery cells can be released. See annotated Figure 7 


    PNG
    media_image1.png
    517
    628
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723